Case 2:15-cr-20394-AJT-RSW ECF No. 218 filed 05/21/20        PageID.1512    Page 1 of 12




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


 LANEL LOYD,
                                                    Criminal Case No. 15-20394-1
               Petitioner,
                                                    SENIOR U.S. DISTRICT JUDGE
 v.                                                 ARTHUR J. TARNOW

 UNITED STATES OF AMERICA,                          U.S. MAGISTRATE JUDGE
                                                    R. STEVEN WHALEN
             Respondent.


                                       /


  ORDER GRANTING PETITIONER’S MOTION FOR COMPASSIONATE RELEASE [208]

       Before the Court is Lanel Loyd’s petition for compassionate release from

 prison due to his medical conditions, which places him at a higher risk of death or

 serious illness from COVID-19. On May 14, 2020, Loyd and the Government filed

 concurrent supplemental briefs [211] [212]. On May 18, 2020, the parties filed

 concurrent responses [213] [214]. The Court held oral argument on May 20, 2020.

 For the reasons stated below and on the record, the Court GRANTS Petitioner’s

 motion.




                                     Page 1 of 12
Case 2:15-cr-20394-AJT-RSW ECF No. 218 filed 05/21/20       PageID.1513    Page 2 of 12




                              FACTUAL BACKGROUND

       On February 1, 2018, Loyd pled guilty to Conspiracy to Possess With Intent

 to Distribute Controlled Substances in violation of 21 U.S.C. § 841(a)(1), 846. (ECF

 No. 46, PageID. 149). As this was Loyd’s first federal felony conviction, he had a

 criminal history score of one at the time of sentencing. PreSentence Investigation

 Report ¶ 41; U.S.S.G. Ch. 5, Pt. A. On March 15, 2017, the Court sentenced Mr.

 Loyd to a mandatory minimum of 120 months (10 years) of imprisonment for

 Conspiracy to Possess with Intent to Distribute Controlled Substances (Heroin),

 violation of 21 U.S.C. §§ 841(b)(1)(A), 841(a)(1), and 846. (ECF No. 208). Mr.

 Loyd’s projected release date is November 6, 2025. (ECF No. 211-2).


       Mr. Loyd is incarcerated at Federal Correctional Institution Loretto in

 Pennsylvania. In April, 2020, the Bureau of Prisons (“BOP”) officials at his prison

 told him that he was deemed an appropriate candidate for Home Confinement and

 encouraged him to apply. (ECF No. 211-2). After his family began to prepare for his

 release, they were later told by the BOP that, under a new guideline that required an

 inmate to serve at least 50% of his sentence before being place in home confinement,

 Loyd was no longer eligible. (ECF No. 211, PageID. 1394). Soon after, on May 7,

 2020, Mr. Loyd’s family sent a Letter [208] to the Court asking for his

 compassionate release due to his health condition that puts him at risk of serious
                                      Page 2 of 12
Case 2:15-cr-20394-AJT-RSW ECF No. 218 filed 05/21/20         PageID.1514    Page 3 of 12




 illness from COVID-19. After appointing counsel, the Court ordered briefing on

 Loyd’s motion. (ECF No. 209).

                                          ANALYSIS

 The compassionate release statute states the following in relevant part.

       (A) the court, upon motion of the Director of the Bureau of Prisons, or
           upon motion of the defendant after the defendant has fully
           exhausted all administrative rights to appeal a failure of the Bureau
           of Prisons to bring a motion on the defendant's behalf or the lapse
           of 30 days from the receipt of such a request by the warden of the
           defendant's facility, whichever is earlier, may reduce the term of
           imprisonment (and may impose a term of probation or supervised
           release with or without conditions that does not exceed the
           unserved portion of the original term of imprisonment), after
           considering the factors set forth in section 3553(a) to the extent that
           they are applicable, if it finds that—

           (i)    extraordinary and compelling reasons warrant such a
                  reduction.

 18 U.S.C.A. § 3582.

 There is no dispute that Loyd has exhausted his administrative remedies. The Court

 thus has three questions to answer: first, whether extraordinary and compelling

 reasons warrant a reduction in sentence, second, whether Defendant poses a danger

 to the community, and third, whether a sentence reduction is consistent with the §

 3553(a) factors. United States v. Amarrah, No. 17-20464, 2020 WL 2220008, at *4

 (E.D. Mich. May 7, 2020).


                                      Page 3 of 12
Case 2:15-cr-20394-AJT-RSW ECF No. 218 filed 05/21/20       PageID.1515    Page 4 of 12




    1. Extraordinary and Compelling Reasons for Release

       In order to determine if extraordinary and compelling reasons exist to release

 Loyd, the Court must determine if a sentence reduction is “consistent with applicable

 policy statements issued by the [United States] Sentencing Commission.” 18 U.S.C.

 § 3582(c)(1)(A). The applicable policy statement recites the following:

              1. Extraordinary and Compelling Reasons.--Provided the defendant
       meets the requirements of subdivision (2), extraordinary and compelling
       reasons exist under any of the circumstances set forth below:
              (A) Medical Condition of the Defendant.--
              (i) The defendant is suffering from a terminal illness (i.e., a serious
       and advanced illness with an end of life trajectory). A specific prognosis of
       life expectancy (i.e., a probability of death within a specific time period) is
       not required. Examples include metastatic solid-tumor cancer, amyotrophic
       lateral sclerosis (ALS), end-stage organ disease, and advanced dementia.
              (ii) The defendant is--
                     (I) suffering from a serious physical or medical condition,
                     (II) suffering from a serious functional or cognitive
                     impairment, or
                     (III) experiencing deteriorating physical or mental health
                     because of the aging process, that substantially diminishes the
                     ability of the defendant to provide self-care within the
                     environment of a correctional facility and from which he or he
                     is not expected to recover
                     [. . .]
              (D) Other Reasons.--As determined by the Director of the Bureau of
              Prisons, there exists in the defendant's case an extraordinary and
              compelling reason other than, or in combination with, the reasons
              described in subdivisions (A) through (C).
 U.S.S.G. 1B1.13

       Here, Loyd has presented “Other Reasons” in combination with his serious

 medical conditions, to warrant compassionate release. While the COVID-19
                                      Page 4 of 12
Case 2:15-cr-20394-AJT-RSW ECF No. 218 filed 05/21/20        PageID.1516       Page 5 of 12




 pandemic is devastating in every region it invades, prison populations are subject to

 heightened vulnerability. See, e.g., Danielle Ivory, “We Are Not a Hospital”: A

 Prison    Braces    for    the   Coronavirus,    N.Y. TIMES     (March    17,    2020),

 https://www.nytimes.com/2020/03/17/us/coronavirus-prisons-jails.html             (citing

 densely populated living conditions, shortage of masks, soap, and hand sanitizer, and

 the inability to routinely disinfect surfaces and maintain safe distances between

 inmates and guards as reasons prisoners are at increased risk of infection); See, e.g.,

 Courtney Bublé, Federal Prisons Pose ‘Imminent Danger’ in Spreading COVID-19,

 Union       Says,         GOVERNMENT        EXECUTIVE       (April       6,      2020),

 https://www.govexec.com/oversight/2020/04/federal-prisons-pose-imminent-

 danger-spreading-covid-19-union-says/164390/ (detailing a prison workers’ union

 complaint to OSHA complaining of “imminent danger” due to the BOP’s failure to

 follow national safety guidelines).

         Furthermore, the persuasive precedent for granting compassionate release

 under the current circumstances is overwhelming. United States v Andre Williams,

 Case No. 04-cr-95/MCR, at *7 (N.D. Fla. April 1, 2020) (“[A]n outbreak of COVID-

 19 in Williams’ facility would likely have fatal consequences for him. Based on

 these facts, the Court finds that Williams’ deterioration in physical health is

 sufficiently serious to satisfy the medical criteria for a reduction in sentence.”);

                                        Page 5 of 12
Case 2:15-cr-20394-AJT-RSW ECF No. 218 filed 05/21/20        PageID.1517     Page 6 of 12




 United States v. Teresa Ann Gonzalez, No. 2:18-CR-0232-TOR-15, 2020 WL

 1536155, at *3 (E.D. Wash. Mar. 31, 2020) (“Defendant is the most susceptible to

 the devastating effects of COVID-19. He is in the most susceptible age category

 (over 60 years of age) and him COPD and emphysema make him particularly

 vulnerable. 18 U.S.C. § 3582(c)(1)(A)(i) compassionate release granted.”); United

 States v. Campagna, No. 16 Cr. 78-01 (LGS), 2020 WL 1489829, at *3 (S.D.N.Y.

 Mar. 27, 2020) (“Defendant’s compromised immune system, taken in concert with

 the COVID-19 public health crisis, constitutes an extraordinary and compelling

 reason to modify to Defendant’s sentence on the grounds that he is suffering from a

 serious medical condition that substantially diminishes his ability to provide self-

 care within the environment of the RCC.”); United States v. Muniz, No. 4:09-CR-

 0199-1, 2020 WL 1540325 (S.D. Tex. Mar. 30, 2020), at *2 (“Because Defendant is

 at high-risk for severe illness from COVID-19 and because inmates in detention

 facilities are particularly vulnerable to infection, the Court finds that Defendant has

 demonstrated an extraordinary and compelling reason for compassionate release.”).

       Loyd argues that his underlying conditions warrant similar treatment. He

 seeks release due to three medical conditions: severe obesity, hypertension, and

 being immunocompromised from cortisone hip injections. The Center for Disease

 Control (“CDC”) states that people with severe obesity, defined as a body mass

                                      Page 6 of 12
Case 2:15-cr-20394-AJT-RSW ECF No. 218 filed 05/21/20       PageID.1518    Page 7 of 12




 index (“BMI”) of at least 40, have a higher risk of complications from COVID-19

 due to breathing problems. Groups at Higher Risk for Severe Illness, CENTERS FOR

 DISEASE CONTROL       AND   PREVENTION, https://www.cdc.gov/coronavirus/2019-

 ncov/need-extra-precautions/groups-at-highim-risk.html (last visited May 21,

 2020). Loyd came into prison with a BMI of 43. (ECF No. 216-3, PageId. 1503). It

 has fluctuated over time, but his latest medical report from May 8, 2020 states that

 his BMI is at 39.7. (ECF No. 216-1, PageId. 1496).

       Second, Loyd suffers from hypertension, which he is currently being treated

 for. (ECF No. 216-2, PageId. 1499). The CDC states that people with hypertension

 are vulnerable because, a respiratory illness from COVID-19 could “make it harder

 for [a person’s] heart to work, [which] can lead to a worsening of COVID-19

 symptoms.” Groups at Higher Risk for Severe Illness, CENTERS           FOR   DISEASE

 CONTROL    AND   PREVENTION, https://www.cdc.gov/coronavirus/2019-ncov/need-

 extra-precautions/groups-at-highim-risk.html (last visited May 21, 2020).

       Third, Loyd suffers from severe right hip osteoarthritis, which causes pain and

 physical limitations. As part of his treatment, Loyd received a cortisone steroid hip

 injection last May, 2019, which gave him 2-3 months of pain relief. (ECF No. 216-

 1, PageId. 1496). The CDC states that people who have a prolonged use of treatments

 like these have weakened immune systems and are less able to fight a virus like

                                      Page 7 of 12
Case 2:15-cr-20394-AJT-RSW ECF No. 218 filed 05/21/20         PageID.1519   Page 8 of 12




 COVID-19. Groups at Higher Risk for Severe Illness, CENTERS             FOR   DISEASE

 CONTROL    AND    PREVENTION, https://www.cdc.gov/coronavirus/2019-ncov/need-

 extra-precautions/groups-at-highim-risk.html (last visited May 21, 2020).

       In opposition the Government argues that these conditions are not severe

 enough because, Loyd’s BMI is just under 40 at 39.7, has primary hypertension,

 rather than pulmonary hypertension, and has received bone injection, rather than an

 intravenous injection. The Government’s arguments about medical minutiae, while

 noted by the Court, are dismissed as unpersuasive. Even if, assuming arguendo,

 Loyd’s conditions do not independently and perfectly fit the definition of severity,

 as outlined by the CDC, all of his conditions compounded still place Loyd in a much

 more vulnerable position than a healthy person, if he were to get COVID-19. See

 Jennifer Lighter, Obesity in Patients Younger Than 60 Years Is a Risk Factor for

 COVID-19 Hospital Admission, INFECTIOUS DISEASES SOCIETY OF AMERICA (2020)

 (finding that COVID-19 patients who were younger than 60 with a BMI of at least

 35 are twice as likely to be admitted to acute and critical care).

       The Government also attempts to dissuade the Court’s concerns for Loyd’s

 safety because FCI Lorretto has no reported cases of COVID-19. However, zero

 confirmed cases is likely more a result of a lack of testing than a lack of the virus’

 presence in the prison. If anything, the Court is more concerned that inmates and

                                       Page 8 of 12
Case 2:15-cr-20394-AJT-RSW ECF No. 218 filed 05/21/20       PageID.1520    Page 9 of 12




 staff members are interacting with one another as normal and blissfully unaware of

 the virus spreading throughout the prison. Another court in our district recently

 found the following about the conditions at FCI Loretto:

      [I]nmates currently “eat, sleep, and interact with each other in a confined
      space, making it easier for the virus to spread once introduced. Inmates
      are still being transferred between facilities. Although they are screened
      for symptoms, they are not tested for the virus, leaving potentially
      asymptomatic individuals to spread the virus to others. While inmates are
      being subjected to mandatory quarantine, they are still not provided basic
      protections from the virus in the facilities. Inmates must purchase their
      own soap. Hand sanitizer is contraband. In low security facilities, inmates
      are being quarantined with their own unit, as opposed to individual cells,
      preventing them from complying with social distancing recommendations

 United States v. Amarrah, No. 17-20464, 2020 WL 2220008 (E.D. Mich. May 7,

 2020). During the Court’s hearing, Mr. Loyd corroborated that he is currently on

 lockdown in his unit in close quarters with approximately 80 other inmates.

 Considering the number of infected people Loyd is unknowingly in contact with,

 continuing to incarcerate him in under these conditions could be a lethal decision.

 The Court refuses to join FCI Loretto in its ignorance of a deadly virus hidden in

 plain sight. Therefore, extraordinary and compelling reasons exist for Loyd’s

 immediate compassionate release.

    2. Danger to the Community

       Federal Sentencing Guideline 1B1.13 provides for compassionate release only

 when “[t]he defendant is not a danger to the safety of any other person or to the
                                     Page 9 of 12
Case 2:15-cr-20394-AJT-RSW ECF No. 218 filed 05/21/20         PageID.1521    Page 10 of 12




  community, as provided in 18 U.S.C. § 3142(g).” While in prison Mr. Loyd has

  committed himself to rehabilitation. He has completed a range of classes including

  Auto Mechanics, Parenting, and Weight Management. (ECF No. 211-2). He is also

  enrolled in a GED program and has completed a drug education class. (Id.). He has

  been employed throughout his incarceration, first in food services and now as an

  Orderly. (Id.). He has only had one incident on his disciplinary record from early in

  his incarceration for using another inmate’s ticket to take a picture in the visiting

  room. (Id.).

        Mr. Loyd also has close ties with his family and has stayed in constant contact

  with them; they have even come to visit him on several occasions. Mr. Loyd is

  married and is the father of four boys, the youngest of which is six years old. Defense

  counsel has submitted to the Court several letters from Loyd’s family, including his

  wife, in-laws, and spiritual mentors. The sentiment of each letter is the same: Mr.

  Loyd is a dedicated father who has taken responsibility for his past wrongs and is

  eager to come home and positively impact all of those who look up to him. (ECF

  No. 211-9, 10, 11, 13, 14, 16, 17). The fact that the BOP classified him as a minimum

  risk of recidivism (the lowest level) and selected him for home confinement, which

  he would have received but for merely a function of time, gives the Court confidence



                                       Page 10 of 12
Case 2:15-cr-20394-AJT-RSW ECF No. 218 filed 05/21/20         PageID.1522    Page 11 of 12




  to safely release Loyd back into the community. Furthermore, upon his return to the

  community, Loyd will be on supervised release.

     3. Section 3553(a) Factors

        A district court contemplating a motion for compassionate release must

  consider the § 3553(a) sentencing factors. Those are as follows:

        (a) Factors to be considered in imposing a sentence.--The court shall
        impose a sentence sufficient, but not greater than necessary, to comply
        with the purposes set forth in paragraph (2) of this subsection. The court,
        in determining the particular sentence to be imposed, shall consider--
        (1) the nature and circumstances of the offense and the history and
        characteristics of the defendant;
        (2) the need for the sentence imposed--
        (A) to reflect the seriousness of the offense, to promote respect for the law,
        and to provide just punishment for the offense;
        (B) to afford adequate deterrence to criminal conduct;
        (C) to protect the public from further crimes of the defendant; and
        (D) to provide the defendant with needed educational or vocational
        training, medical care, or other correctional treatment in the most effective
        manner;
        (3) the kinds of sentences available;
        (4) the kinds of sentence and the sentencing range established for--
        (A) the applicable category of offense committed by the applicable
        category of defendant as set forth in the guidelines--

  18 U.S.C.A. § 3553.

        The Court’s consideration of these factors is explicated both in this opinion’s

  analysis of U.S.S.G. 1B1.13 and on the record of the May 20, 2020 hearing. Loyd’s

  crimes are serious, but the quality of his time in prison has shown tremendous growth

  in his ability to positively impact his family and community. Finally, Loyd’s growth
                                       Page 11 of 12
Case 2:15-cr-20394-AJT-RSW ECF No. 218 filed 05/21/20       PageID.1523    Page 12 of 12




  and medical condition outweigh any marginal benefit he would receive from

  finishing his sentence in prison. A sentence reduction to time-served is therefore in

  line with the § 3553(a) factors.

                                        CONCLUSION

        IT IS ORDERED that Petitioner’s Motion for Compassion Release [208] is

  GRANTED.

        IT IS FURTHER ORDERED that Loyd be IMMEDIATELY RELEASED

  to begin his 5-year term of SUPERVISED RELEASE, as outlined by the March

  29, 2017 Judgment (ECF No. 170), including the following Special Condition:

        The defendant shall participate in a program approved by the probation
        department for substance abuse, which may include testing to determine if the
        defendant has reverted to the use of drugs or alcohol, if necessary.

        SO ORDERED.


                                         s/Arthur J. Tarnow
                                         Arthur J. Tarnow
  Dated: May 21, 2020                    Senior United States District Judge




                                      Page 12 of 12
